DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the recitation “…forming a metal layer on the first part of the seed layer, the metal layer having a thickness larger than a thickness of the insulating layer, wherein a voltage is applied between an anode and the seed layer while a resin film containing a metal ion-containing solution is disposed between the patterned substrate and the anode and the resin film and the seed layer are brought into pressure contact with each other…” (emphasis added) is indefinite when provided the broadest reasonable interpretation in light of the specification. The recitation required “pressure contact” between the resin layer and the seed layer where the metal layer is formed on the same section of the seed layer. Thus, it is indefinite where the actual metal layer forms. For example, if the resin layer is contacting the place where the metal layer is formed on the seed layer – as in Fig. 10, it is not clear what space to where the metal layer is formed, if the metal layer is formed within the resin layer, or the like. If is formed within the layer, it is indefinite how the resin layer is then subsequently removed without remove the metal layer. Further, the recitation requires a thickness greater than the thickness of the resin layer, but as can be seen, this entire thickness is made up of the resin layer.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakai et al (US 2006/0065534 A1).
As to claim 1, Nakai discloses a method for manufacturing a wiring board (Title “printed circuit board” = wiring board) including an insulating substrate and a wiring layer, the wiring layer being disposed on the insulating substrate and having a predetermined wiring pattern, the method comprising: 
	preparing a patterned substrate (Fig.11A); 
		wherein the patterned substrate includes: 
			the insulating substrate (Fig. 11A #30 [0054]) , 
			a conductive seed layer disposed on the insulating substrate, the seed layer consisting of a first part having a predetermined pattern corresponding to the wiring pattern and a second part as a part other than the first part (Fig. 11A #52 [0041] where the first part is the location where the electrolytic plating is deposed and the second part under 54), and 
			an insulating layer disposed on the second part of the seed layer (Fig. 11A #54 [0041]); 
	forming a metal layer on the first part of the seed layer, the metal layer having a thickness larger than a thickness of the insulating layer (Fig. 11B #56), 
	wherein a voltage (inherent to applying a current a voltage must be applied to effect electroplating from #4) is applied between an anode (#2 Fig. 10) and the seed layer while a resin film (#20a/b [0076]) containing a metal ion-containing solution is disposed between the patterned substrate and the anode and the resin film and the seed layer are brought into pressure contact with each other (See Fig. 11A [0076]); and
	removing the insulating layer and the second part of the seed layer (Fig. 11C [0045]).

As to claim11, Nakai discloses wherein the resin film is a solid state electrolyte membrane (via incorporation of the electrolyte into the porous resin ([0029]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nakai in view of Okade et al (US 2016/0330845 A1).
As to claims 2 and 8, Nakai discloses forming the insulating layer on the first part and the second part of the seed layer ([0072]) and further irradiating the insulating layer on the first part with a laser beam to remove the insulating layer on the first part (“exposure [0072]).
	Nakai fails to explicitly disclose irradiating with a laser beam.
	Okade discloses forming a insulating layer onto a seed layer (Fig. 2B #32) and further irradiating the insulating layer on the second part with a laser beam (Fig. 2C laser 50 [0121] specific example of [0188]) and further dissolving the insulating layer on the first part with a developer to remove the insulating layer on the first part ([0190] “1% by mass aqueous sodium carbonate at 30° C. was sprayed for 60 seconds thereto, thereby removing unexposed areas.”).
	As to the recitation “remove the insulating layer on the first park” of instant claim 2, Okade discloses the process is both usable with positive or negative direct laser writing ([0121])
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the insulating layer and laser irradiation technique as taught by Okade in the method of Nakai because it allows for efficient formation of the resist pattern with respect to resolution adhesiveness and excellent developability (Okade [0016]).

As to claim 3, Nakai further discloses wherein the seed layer has a thickness of 80 nm or more ([0068] 0.6-3.0 micrometers which equated to 600-3000 nm).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nakai, as modified by Okade, as applied to claim 2 above, and further in view of Kin et al (JP 2017-226918 A).
As to claims 4-6, Nakai, as modified by Okade, discloses using a wavelength less than 580 nm or 400 nm ([0018] Okade which overlaps the instant claimed range thus rendering the range prima facie obvious. See MPEP 2144.05) but fails to explicitly disclose  wherein the pulse width is less than 15 ps or 1 ps (as required by instant claims 4 and 5).
	Kin discloses using ultra short pulse widths of a few tens of femtoseconds to several hundred picoseconds (pg. 5 of the translation provided lines 2-3 which overlaps the instant claimed range thus rendering the range prima facie obvious. See MPEP 2144.05).
	Thus, it would have been obvious to one of ordinary skill in the art at the time of invention was made to have used an ultra short pulse width of Kin in the method of Nakai, as modified by Okade, because it reduces burrs generated from the surface the laser is applied (Kin pg. 5 lines 1-5).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nakai in view of Hao et al (US 2002/0197492 A1).
As to claim 7, Nakai disclose using a insulating layer thickness of 20 micrometers ([0072]) but fails to disclose a thickness of less than 12.5 micrometers.
	Hao discloses appropriate photoresist thicknesses of 0.5-20 micrometers ([0028]).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the thickness as taught by Nakai to change depending on the desired size of the circuit being plated. A practitioner requiring a smaller layer would be motivated and recognize the use of a thinner photoresist layer to set the overall thickness desired of said layer, where Hao discloses appropriate thicknesses of photoresists. Thus, use of a smaller layer would be prima facie obvious since smaller thicknesses are known in the art and provide the expected result of forming a thinner layer, where it has been held that changes in size or proportion that do not perform differently is not patentably distinct from the prior art. See MPEP 2144.07 and 2144.04I IV A.


Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nakai in view of Kuo et al (US 2021/0305040 A1), ad evidenced by Law (J. Phys. Chem. Lett. 2014, 5, 686−688).
As to claims 9 and 10, Nakai discloses wherein the insulating layer includes a main insulating layer disposed on the second part of the seed layer (#56) but fails to explicitly disclose a water-repellent layer disposed on the main insulating layer and wherein a surface of the water-repellent layer has a water contact angle of more than 90 degrees.
	Kuo discloses treatment of a photoresist layer to reduce moisture or oxygen absorpotion characteristics of the photoresist layer (Abstract) via a cap layer or providing a hydrophobic end group (Fig. 1 [0087], [0102]. [0103], claims 7 and 19) which further improve developer dispersion and reducing scum and bridge defects ([0032]). 
	Law teaches that the accepted definition of a hydrophobic surface is on that has a contact angle greater than 90 degrees (pg. 686 col. 1 1st paragraph “In the scientific community, we have come to accept the definition that a surface is hydrophobic when its static water contact angle θ is >90°…). Thus, since the layer formed in Kuo is explicitly hydrophobic it is deemed to have a contact angle greater than 90 degrees by definition and thus satisfy the limitations of instant claim 10.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a second layer, either the silane or cap layer, as taught by Kuo over the photoresist of Nakai because it reduces moisture and oxygen absorption which improves the developer dispersion and reduces scum and bridge defects ([0032] Abstract Kuo).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716. The examiner can normally be reached Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOUIS J RUFO/Primary Examiner, Art Unit 1795